Allen, J.
The only question presented by the bill of exceptions is whether the court should have ruled, as matter of law, that the plaintiff had failed to sustain the burden of proof as to the count for slander; and it is very clear that the court was right in refusing so to rule. Two witnesses besides the plaintiff . herself testified to the speaking of the defamatory words in their presence and hearing. The defendant now contends that the words were privileged by the occasion. The case, however, could not. be withdrawn from the jury on this ground. If the defendant’s goods had been stolen, and if he was trying to find the thief, the plaintiff' was nevertheless entitled to go to the jury upon the question of his good faith in making the charge against her, and also upon the question of his actual malice. Swan v. Tappan, 5 Cush. 104. Brow v. Hathaway, 13 Allen, 239. Dale v. Harris, 109 Mass. 193. Billings v. Fairbanks, 139 Mass. 66.

Exceptions overruled.